17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jason M. FABRIZIUS, Plaintiff/Cross-Defendant/Defendant inIntervention/Appellant,v.UNITED STATES of America, Defendant/Cross-Claimant/Appellee,andMary Helen Pine, et al., Plaintiffs in Intervention/Appellees.
No. 92-36723.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 2, 1994.*Submission Deferred Feb. 2, 1994.Resubmitted Feb. 23, 1994.Decided Feb. 24, 1994.

Before:  GOODWIN, SCHROEDER, and NORRIS, Circuit Judges.

ORDER

1
Pursuant to Federal Rule of Appellate Procedure 34(a) and Ninth Circuit Rule 34-4, the panel has concluded that this case may be considered on the briefs without oral argument.  Upon due consideration of the briefs and supplemental filings of the parties, it is apparent that the case must be dismissed for lack of jurisdiction because the district neither entered final judgment as to all the claims before it nor entered a Rule 54 certification for the claim it had completely resolved.  The judgment will not be final until the district court determines the damages that each party owes and enters a final judgment accordingly.  This dismissal is, of course, without prejudice to any timely appeal that may be filed after the entry of an appealable judgment.


2
The appeal is DISMISSED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4